Per Curiam.

The Court of Appeals was in error in applying the “slightest doubt” test for granting a summary judgment. Cunningham, Trustee, v. J. A. Myers Co., 176 Ohio St., 410.
However, the plaintiff contends that, even though the “slightest doubt” test was applied by the Court of Appeals, an application of the “reasonable minds” test would reveal that there are substantial questions of fact which should be decided only by a jury.
In order to rely upon such a contention, it would be necessary for plaintiff to show what the trial court had before it when it ruled upon the motion for summary judgment. A bill of exceptions would be necessary to show that. Smith v. Diamond Milk Products, Inc., 176 Ohio St., 143, 198 N. E. (2d), 72. Since there was no bill of exceptions, the judgment of the Court of Appeals must be reversed and that of the Common Pleas Court affirmed.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, 0 ’Neill, Griffith and Gibson, JJ., concur.